

116 HR 3648 IH: Defense Access Road Enhancement Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3648IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Cunningham introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to improve defense access road resilience, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Defense Access Road Enhancement Act. 2.Technical corrections and improvements to defense access road resilienceSection 210 of title 23, United States Code, is amended—
 (1)in subsection (a), by striking (a)(1) The Secretary and all that follows through the end of paragraph (1) and inserting the following:  (a)Authorization (1)In generalWhen defense access roads are certified to the Secretary as important to the national defense by the Secretary of Defense or such other official as the President may designate, the Secretary is authorized, out of the funds appropriated for defense access roads, to provide for—
 (A)the construction and maintenance of defense access roads (including bridges, tubes, tunnels, and culverts or other hydraulic appurtenances on those roads) to—
 (i)military reservations; (ii)defense industry sites;
 (iii)air or sea ports that are necessary for or are planned to be used for the deployment or sustainment of members of the Armed Forces, equipment, or supplies; or
 (iv)sources of raw materials; (B)the reconstruction or enhancement of, or improvements to, those roads to ensure the continued effective use of the roads, regardless of current or projected increases in mean tides, recurrent flooding, or other weather-related conditions or natural disasters; and
 (C)replacing existing highways and highway connections that are shut off from general public use by necessary closures, closures due to mean sea level fluctuation and flooding, or restrictions at—
 (i)military reservations; (ii)air or sea ports that are necessary for or are planned to be used for the deployment or sustainment of members of the Armed Forces, equipment, or supplies; or
 (iii)defense industry sites.; (2)in subsection (b), by striking the construction and maintenance of and inserting construction, reconstruction, resurfacing, restoration, rehabilitation, and preservation of, or enhancements to,;
 (3)in subsection (c)— (A)by striking him and inserting the Secretary;
 (B)by striking construction, maintenance, and repair work and inserting activities for construction, maintenance, reconstruction, enhancement, improvement, and repair; (C)by striking therein and inserting in those areas; and
 (D)by striking condition for such training purposes and for repairing the damage caused to such highways by the operations of men and equipment in such training. and inserting the following:
					
 condition for—(1)that training; and (2)repairing the damage to those highways caused by—
 (A)weather-related events, increases in mean high tide levels, recurrent flooding, or natural disasters; or
 (B)the operations of men and equipment in such training.; (4)in subsection (g)—
 (A)by striking he and inserting the Secretary; (B)by striking construction which has been and inserting construction and other activities; and
 (C)by striking upon his demand and inserting upon demand by the Secretary; and (5)by striking subsection (i) and inserting the following:
				
 (i)Repair of certain damages and infrastructureThe funds appropriated to carry out this section may be used to pay the cost of repairing damage caused, or any infrastructure to mitigate a risk posed, to a defense access road by recurrent or projected recurrent flooding, sea level fluctuation, a natural disaster, or any other current or projected change in applicable environmental conditions, if the Secretary determines that continued access to a military installation, defense industry site, air or sea port necessary for or planned to be used for the deployment or sustainment of members of the Armed Forces, equipment, or supplies, or to a source of raw materials, has been or is projected to be impacted by those events or conditions..
			